Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US 20210144762 , Provisional Application No. 62934676) in view of Belleschi et al. (US 20220078873, hereinafter Belleschi’s 873). 
Regarding to the claim 1, US 20210144762 teaches determining, by the UE, a listen before talk (LBT) failure state on a bandwidth part (BWP) associated with the target cell (Scell) , wherein the LBT failure state is determined based on consistent LBT failure detected on the BWP (In action 202, a UE may detect consistent LBT failure on BWP.sub.i on a PSCell, e.g., when the value of LBT_COUNTER reaches the lbt-FailureInstanceMaxCount for the corresponding BWP.sub.i.
[0064] In action 204, the UE may determine whether consistent LBT failure has been detected on all BWPs configured with PRACH resource(s) on the PSCell.
[0065] In action 206, if the outcome of action 204 is No, the UE may switch the active (UL) BWP to a new BWP that is configured with PRACH resource(s) and initiate an RA procedure on the new BWP. The UE may also report an LBT failure MAC CE (e.g., indicating the serving cell and/or BWP for which LBT failure is detected) to the NW.
) [see Figure 1 &  Figure 2 & Figure 3 & Figure 4 and Paragraphs 0062-0067];  
executing, by the UE, a failure recovery procedure in response to the LBT failure state, wherein the failure recovery procedure includes one of completion of the uplink communication procedure or report of the LBT failure state (wherein the failure recovery procedure includes report of the LBT failure) [see Figure 1 &  Figure 2 & Figure 3 & Figure 4 and Paragraphs 0062-0067].
However, US 20210144762 does not explicitly teach initiating, by a user equipment (UE), an uplink communication procedure on a shared communication spectrum with a target cell, wherein the uplink communication procedure includes one of a handover command, a random access procedure, or a connection resumption procedure with the target cell;
US 20220078873, from the same or similar fields of endeavor, teaches initiating, by a user equipment (UE), an uplink communication procedure on a shared communication spectrum with a Scell, wherein the uplink communication procedure includes one of a handover command, a random access procedure, or a connection resumption procedure with the Scell (initiating, by a user equipment (UE), an uplink communication procedure on a shared communication spectrum with a Scell, wherein the uplink communication procedure includes one of a handover command, a random access procedure, or a connection resumption procedure with the Scell) [see Paragraphs 0123 & 0214 & 0208 & 0082 & 0084 & 0071];
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210144762 in view of US 20220078873 because US 20220078873 suggests that the embodiments herein relate to handling communication, such as handle or manage recovery procedures, e.g. detection of RLFs, in an efficient manner in a wireless communication network.

Allowable Subject Matter
Claim 2-7, 8-14, 15-26, 27-28 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412